Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DEAILED ACTION
The terminal disclaimer filed on August 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 17/333,117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13  are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al. (US 2012/0264787 A1) in view of Vabret et al. (“An outbreak  of coronavirus OC43 respiratory infection in Normandy, France,” Clinical Infectious Diseases, 2003, Vol. 36, No. 8, pp 985-989) and Ciavarella et al (“Pharmacological (or synthetic) and Nutritional agonists of PPAR-gamma as candidates for cytokine storm modulation in COVID-19 Diseases,” Molecules, April 2020,  Vol. 25, 2076) and in further view of Drugbank online (“Rosiglitazone” https://go.drugbank.com/drugs/DB00412 ) .
Finch et al teach a method of treating inflammatory respiratory disease and/or acute respiratory distress syndrome in a subject, including acute viral infections, such as the common cold, and infection due to respiratory syncytial virus, influenza, coronavirus (including SARS) and adenovirus, pulmonary edema, pulmonary embolism, pneumonia, pulmonary sarcoidosis, silicosis, farmer's lung and related diseases, comprising administering rosiglitazone to the subject See, the abstract, paragraph [0001], [0041], [0046]. 
Finch et al. do not teach expressly an example in that rosiglitazone composition is administering to a subject infected with coronavirus, particularly, HCoV-OC43, HCoV-229E, and SARS-CoV-2.
However, Vabret et al. reveals that HCoV-OC43, HCoV-229E are the mostly known as viruses responsible for common cold. See, the abstract. Vabret et al. also reveals that human Coronavirus (HCoV) is one of the agent most frequently implicated in upper-respiratory tract viral infection. See, page 985, the first paragraph. Chamberlain  et al. teach that PPAR-gamma agonists, including thiazolidinediones (rosiglitazone and pioglitazone), are known for their anti-inflammatory activity in ameliorating effects on severe viral pneumonia, and thus, are suggested for treatment of cytokine storm associated with COVID-19. See, particularly, the Introduction. Pages 1-2. Figures 2 and 3 illustrate the biological functions and their effect on cytokine storm associated with viral pneumonia.
Drugbank online reveals that Rosiglitazone (Avandia) has been known and available for clinical use before the effective filing date herein as oral dosage (tablet), including the 2mg, 4mg, 8mg tablet. See, the Products Section. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat coronavirus infected patients, particularly, those infected with SARS-CoV-2 (COVID-19), HCoV-OC43, or HCoV-229E and the infection associated respiratory inflammation, including those with cytokine storm or acute respiratory distress syndrome,  by administering to the patients a pharmaceutical composition of rosiglitazone, such as those clinically available Avandia tablet, by oral administration. Note the administration would lead to the contact of the virus with rosiglitazone.
A person of ordinary skill in the art would have been motivated to treat coronavirus infected patients, particularly, those infected with SARS-CoV-2 (COVID-19), HCoV-OC43, or HCoV-229E and the infection associated respiratory inflammation, including those with cytokine storm or acute respiratory distress syndrome,  by administering to the patients a pharmaceutical composition of rosiglitazone, such as those clinically available Avandia tablet, by oral administration because rosiglitazone, as PPAR gamma agonist, has been known for treating inflammatory respiratory disease in a subject, including viral infection, such as the common cold, and infection due to influenza, coronavirus (including SARS), and has been particularly suggested for treating COVID-19 infection caused inflammation, cytokine storm. Further, HCoV-OC43 and HCoV-229E are the two most common coronavirus that causing common cold. The employment of clinical available dosage of rosiglitazone would have been obvious because of its readily availability and convenience. As to the recitation “for inhibiting coronavirus replication,” note the limitation is recited in preamble recitations in claims 1 and 8. When reading the preamble in the context of the entire claim, the recitation “for inhibiting coronavirus replication” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In instant case the “for inhibition of coronavirus replication” merely define an intended function and does not materially affect the method steps herein claimed. Further, for the functional limitation “for inhibiting coronavirus”, as well as “wherein replication of the coronavirus is suppressed”, note, the instant claims are directed to effecting a biochemical/biological function, with an old and well known compounds. The argument that such claims are not  directed to the old and well known ultimate utility (treating coronavirus infection) for the compounds, e.g., rosiglitazone, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical  intermediates. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. 
Response to the Argument
Applicants’ amendments and remarks submitted August 8, 2022 have been fully considered, but found unpersuasive.
Applicants contend that the claimed invention would have not been obvious over the cited prior art because of the inventors’ unexpected finding that rosiglitazone can significantly reduce the viral titer  and inhibit viral replication of coronavirus, which the cited  prior art fails to teach or suggest the viral inhibitory effect of rosiglitazone. The arguments are not probative. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Note, claimed function and results do not materially affect the actual steps of claimed methods. As discussed above, “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” Also, Finch et al. teach the employment of rosiglitazone for treatment of coronavirus infection, particularly, SARS (SARS-CoV). The recited function and results would have been inherent to the method of Finch et al. Furthermore, it has been well-settled that "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627